299 S.W.3d 336 (2009)
STATE of Missouri, Respondent,
v.
Berry LIVINGSTON, Appellant.
No. ED 92705.
Missouri Court of Appeals, Eastern District, Division One.
December 22, 2009.
Ellen Flottman, Columbia, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, Dora Fichter, Co-Counsel for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Berry Livingston ("Defendant") appeals from his conviction for stealing over $500. He waived jury sentencing in exchange for the State not pursuing allegations of his being a prior and persistent offender. Defendant was sentenced to six years' imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).